                                                                      The Honorable Richard A. Jones
 1                                                                 The Honorable Michelle L. Peterson
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
            RUSSELL SMITHSON,                                 CASE NO. 19-cv-01672-RAJ-MLP
 9
                                                              STIPULATED
10                                 Plaintiff,                 PROTECTIVE ORDER
11                  v.
12          SUZI PUCKETT, et al.,
13                                 Defendants.
14

15 1.       PURPOSES AND LIMITATIONS

16          Discovery in this action is likely to involve production of confidential, proprietary, or

17 private information for which special protection may be warranted. Accordingly, the parties hereby

18 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

19 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

20 protection on all disclosures or responses to discovery, the protection it affords from public

21 disclosure and use extends only to the limited information or items that are entitled to confidential

22 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

23 confidential information under seal.

24 2.       “CONFIDENTIAL” MATERIAL

25          “Confidential” material shall include the following documents and tangible things

26 produced or otherwise exchanged: any medical or treatment records of the plaintiff, documents



     STIPULATED PROTECTIVE ORDER - 1
     [19-cv-01672-RAJ-MLP]
 1 containing plaintiff’s tax and/or financial information, defendants’ business records, and other

 2 documents that contain personal or private information in the possession of the parties.

 3 3.       SCOPE
 4          The protections conferred by this agreement cover not only confidential material (as
 5 defined above), but also (1) any information copied or extracted from confidential material; (2) all

 6 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 7 conversations, or presentations by parties or their counsel that might reveal confidential material.

 8          However, the protections conferred by this agreement do not cover information that is in
 9 the public domain or becomes part of the public domain through trial or otherwise.

10 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
11          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
12 or produced by another party or by a non-party in connection with this case only for prosecuting,

13 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

14 categories of persons and under the conditions described in this agreement. Confidential material

15 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

16 that access is limited to the persons authorized under this agreement.

17          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
18 by the court or permitted in writing by the designating party, a receiving party may disclose any

19 confidential material only to:

20                  (a)    the receiving party’s counsel of record in this action, as well as employees
21 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

22                  (b)    the officers, directors, and employees (including in house counsel) of the
23 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

24 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

25 designated;

26



     STIPULATED PROTECTIVE ORDER - 2
     [19-cv-01672-RAJ-MLP]
 1                  (c)     experts and consultants to whom disclosure is reasonably necessary for this
 2 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 3                  (d)     the court, court personnel, and court reporters and their staff;
 4                  (e)     copy or imaging services retained by counsel to assist in the duplication of
 5 confidential material, provided that counsel for the party retaining the copy or imaging service

 6 instructs the service not to disclose any confidential material to third parties and to immediately

 7 return all originals and copies of any confidential material;

 8                  (f)     during their depositions, witnesses in the action to whom disclosure is
 9 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

10 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

11 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

12 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

13 under this agreement;

14                  (g)     the author or recipient of a document containing the information or a
15 custodian or other person who otherwise possessed or knew the information.

16          4.3     Filing Confidential Material. Before filing confidential material or discussing or
17 referencing such material in court filings, the filing party shall confer with the designating party,

18 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

19 remove the confidential designation, whether the document can be redacted, or whether a motion

20 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

21 designating party must identify the basis for sealing the specific confidential information at issue,

22 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

23 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

24 the standards that will be applied when a party seeks permission from the court to file material

25 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

26 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.



     STIPULATED PROTECTIVE ORDER - 3
     [19-cv-01672-RAJ-MLP]
 1 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 2 the strong presumption of public access to the Court’s files.

 3 5.       DESIGNATING PROTECTED MATERIAL
 4          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 5 or non-party that designates information or items for protection under this agreement must take

 6 care to limit any such designation to specific material that qualifies under the appropriate

 7 standards. The designating party must designate for protection only those parts of material,

 8 documents, items, or oral or written communications that qualify, so that other portions of the

 9 material, documents, items, or communications for which protection is not warranted are not swept

10 unjustifiably within the ambit of this agreement.

11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
12 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

14 and burdens on other parties) expose the designating party to sanctions.

15          If it comes to a designating party’s attention that information or items that it designated for
16 protection do not qualify for protection, the designating party must promptly notify all other parties

17 that it is withdrawing the mistaken designation.

18          5.2     Manner and Timing of Designations. Except as otherwise provided in this
19 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

20 ordered, disclosure or discovery material that qualifies for protection under this agreement must

21 be clearly so designated before or when the material is disclosed or produced.

22                  (a)     Information in documentary form: (e.g., paper or electronic documents and
23 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

24 the designating party must affix the word “CONFIDENTIAL” to each page that contains

25 confidential material. If only a portion or portions of the material on a page qualifies for protection,

26



     STIPULATED PROTECTIVE ORDER - 4
     [19-cv-01672-RAJ-MLP]
 1 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

 2 markings in the margins).

 3                  (b)    Testimony given in deposition or in other pretrial proceedings: the parties
 4 and any participating non-parties must identify on the record, during the deposition or other pretrial

 5 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 6 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 7 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 8 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 9 at trial, the issue should be addressed during the pre-trial conference.

10                  (c)    Other tangible items: the producing party must affix in a prominent place
11 on the exterior of the container or containers in which the information or item is stored the word

12 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

13 the producing party, to the extent practicable, shall identify the protected portion(s).

14          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
15 designate qualified information or items does not, standing alone, waive the designating party’s

16 right to secure protection under this agreement for such material. Upon timely correction of a

17 designation, the receiving party must make reasonable efforts to ensure that the material is treated

18 in accordance with the provisions of this agreement.

19 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
20          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
21 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

22 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

23 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

24 challenge a confidentiality designation by electing not to mount a challenge promptly after the

25 original designation is disclosed.

26



     STIPULATED PROTECTIVE ORDER - 5
     [19-cv-01672-RAJ-MLP]
 1           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 2 regarding confidential designations without court involvement. Any motion regarding confidential

 3 designations or for a protective order must include a certification, in the motion or in a declaration

 4 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 5 affected parties in an effort to resolve the dispute without court action. The certification must list

 6 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 7 to-face meeting or a telephone conference.

 8           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
 9 intervention, the designating party may file and serve a motion to retain confidentiality under Local

10 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

11 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

12 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

13 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

14 the material in question as confidential until the court rules on the challenge.

15 7.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
16
             If a party is served with a subpoena or a court order issued in other litigation that compels
17
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
18
     must:
19
                    (a)     promptly notify the designating party in writing and include a copy of the
20
     subpoena or court order;
21
                    (b)     promptly notify in writing the party who caused the subpoena or order to
22
     issue in the other litigation that some or all of the material covered by the subpoena or order is
23
     subject to this agreement. Such notification shall include a copy of this agreement; and
24
                    (c)     cooperate with respect to all reasonable procedures sought to be pursued by
25
     the designating party whose confidential material may be affected.
26



     STIPULATED PROTECTIVE ORDER - 6
     [19-cv-01672-RAJ-MLP]
 1 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 3 material to any person or in any circumstance not authorized under this agreement, the receiving

 4 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

 5 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 6 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 7 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 8 Bound” that is attached hereto as Exhibit A.

 9 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
10
            When a producing party gives notice to receiving parties that certain inadvertently
11
     produced material is subject to a claim of privilege or other protection, the obligations of the
12
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
13
     is not intended to modify whatever procedure may be established in an e-discovery order or
14
     agreement that provides for production without prior privilege review. The parties agree to the
15
     entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
16
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
17
            Within 60 days after the termination of this action, including all appeals, each receiving
18
     party must return all confidential material to the producing party, including all copies, extracts and
19
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
20
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
21
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
22
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
23
     product, even if such materials contain confidential material.
24
            The confidentiality obligations imposed by this agreement shall remain in effect until a
25
     designating party agrees otherwise in writing or a court orders otherwise.
26



     STIPULATED PROTECTIVE ORDER - 7
     [19-cv-01672-RAJ-MLP]
 1                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2                                                        PLAINTIFF, APPEARING PRO SE
 3
     DATED: March 17, 2020                                /s/ Russell Smithson
 4                                                        Russell Smithson
                                                          Russellsmithson4@gmail.com
 5

 6                                                        SUMMIT LAW GROUP, PLLC
                                                          Attorneys for Defendants Puckett, Shatos,
 7                                                        and Sutton
 8
     DATED: March 17, 2020                                /s/ Michael C. Bolasina
 9                                                        Michael C. Bolasina, WSBA No. 19324
                                                          Email: mikeb@summitlaw.com
10

11                                                        JOHNSON GRAFFE KEAY
                                                          MONIZ & WICK, LLP
12                                                        Attorneys for Defendants UW and Aguilar
13
     DATED: March 17, 2020                                /s/ Brian P. Waters
14                                                        Brian P. Waters, WSBA No. 36619
                                                          Email: watersb@jgkmw.com
15

16
            PURSUANT TO STIPULATION, IT IS SO ORDERED
17
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
18
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
19
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
20
     documents, including the attorney-client privilege, attorney work-product protection, or any other
21
     privilege or protection recognized by law.
22
     DATED: March 18, 2020
23

24

25
                                                          A
                                                          MICHELLE L. PETERSON
26                                                        United States Magistrate Judge



     STIPULATED PROTECTIVE ORDER - 8
     [19-cv-01672-RAJ-MLP]
 1                                             EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of
 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26



     STIPULATED PROTECTIVE ORDER - 9
     [19-cv-01672-RAJ-MLP]
